Citation Nr: 0502293	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  03-15 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran had more than 20 years of active service and 
retired in June 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for sleep apnea.  
The veteran filed a notice of disagreement (NOD) received by 
VA in October 2002.  The statement of the case (SOC) was 
issued in March 2003.  The substantive appeal (VA Form 9) was 
received in May 2003.  The veteran testified at a Travel 
Board hearing in San Antonio, Texas, before the undersigned, 
in September 2003.  A copy of the transcript of that hearing 
is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend, in essence, that 
the veteran has obstructive sleep apnea based on service 
incurrence.  Alternatively, he claims that his sleep apnea is 
an organic disease of the nervous system, and therefore 
qualifies as a presumptive disease under 38 C.F.R. 
§ 3.309(a).  The appellant and his son have stated that the 
veteran's snoring problem began in the 1990's.  Although the 
veteran contends that the claimed disorder may qualify as a 
presumptive disease, the RO neither provided him with the 
regulations pertaining to service connection on a presumptive 
basis, 38 C.F.R. §§ 3.307 and 3.309(a) in the March 2003 SOC 
nor requested "that the claimant provide any evidence in the 
claimant's possession that pertains to [his] claim."  
38 C.F.R. § 3.159(b)(1) (2004); see also VAOPGCPREC 7-2004.  
This should be done on remand to comply with the notice 
provisions of the VCAA.

Under the circumstances of this case, the Board finds that 
additional assistance is required.  A review of the record 
reveals that the veteran was treated by the Wilford Hall 
Medical Center, Otolaryngology-Head and Neck Surgery, since 
November 2001.  In a September 2003 statement, the veteran's 
treating physicians indicated that they have no record of the 
duration of this process; however, the record indicates the 
presence of symptoms for some time prior to the diagnosis.  
They also stated that the veteran had surgery for the 
condition, which has successfully resolved many of his 
presenting symptoms.  But without a follow-up study, it was 
unclear if the veteran continues to exhibit objective 
evidence of persistent disease.  In order to prevail on a 
claim for service connection, there must be current evidence 
of the claimed disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Unfortunately, it appears that not all of 
the veteran's medical records from Wilford Hall Medical 
Center since service discharge are associated with the claims 
folder.  Thus, it is not clear from the record whether or not 
the veteran had sleep apnea for some time prior to the 
diagnosis or if he presently has sleep apnea.  These records 
are needed for review, prior to final appellate consideration 
of the claim.  If these records do not reflect that the 
veteran has had a follow-up sleep study, one must be 
performed.  In the event, that the records or follow-up sleep 
study reveal that the veteran still has sleep apnea, the 
claims folder should be reviewed by an appropriate specialist 
for a etiology opinion.

At his hearing, the veteran indicated that he did not believe 
that his sleep apnea was related to his service-connected 
chronic sinusitis.  But, when adjudicating a service-
connection claim, VA must look at all possible bases for an 
award.  Therefore, on remand, the RO must consider the 
veteran's service-connection claim on a direct, presumptive, 
and secondary to a service-connected disability (for example, 
sinusitis or hypertension) basis and provide the veteran with 
the appropriate VCAA notice and pertinent regulations.

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO should attempt to obtain and 
associate with the claims folder all of 
the veteran's treatment records from the 
Wilford Hall Medical Center, to include 
inpatient, surgical, dental, and 
outpatient records, which are not already 
in the record, since his service 
discharge in June 2000.  If records are 
unavailable, the health care provider 
should so indicate.  

2.  The RO must review the entire file 
and ensure for that all notification and 
development necessary to comply with 38 
U.S.C.A. § 5103A (West 2002) and 
38 C.F.R. § 3.159 (2004), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
In particular, the RO must inform the 
claimant: (1) of any information and 
evidence not of record that is necessary 
to substantiate his service-connection 
claim for sleep apnea on a presumptive 
basis or secondary to a service-connected 
disability; (2) of the information and 
evidence that VA will seek to provide; 
(3) of the information and evidence that 
the claimant is expected to provide; and 
(4) request or tell him to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

3.  After completion of 1 and 2 above, if 
a follow-up sleep study has not been 
performed since September 2003, the 
veteran should be afforded one.  If any 
sleep study performed after September 
2003 indicates that the veteran continues 
to suffer from sleep apnea, the RO should 
refer the claims folder to an appropriate 
specialist for review and the report 
should reflect that claims folder and 
treatment records were reviewed.  After 
the claims file is reviewed, the 
appropriate specialist should offer an 
opinion as to the likely onset of the 
veteran's sleep apnea and whether it is 
at least as likely as not (50 percent or 
more probability) that this disorder: (a) 
began during service, or was aggravated 
(worsened), as the result of some 
incident of active service, (b) was 
caused, or aggravated, by his service-
connected chronic sinusitis or 
hypertension, and/or (c) was manifested 
within one year of service discharge 
(June 30, 2000) and could be considered 
an organic disease of the nervous system.  

The specialist should clearly outline the 
rationale for any opinion expressed and 
discuss the December 2000 referral from 
the veteran's treating dentist for a 
sleep study, the veteran's February 2002 
throat surgery, the veteran's testimony, 
his son's statement, and the findings of 
the November 2001 Alamo Sleep Center 
study and any subsequent sleep study.  If 
any requested medical opinion cannot be 
given, the specialist should state the 
reason why.

4.  After completion of the above, the RO 
should readjudicate the veteran's claim 
for service connection for sleep apnea, 
including any additional evidence 
obtained on remand.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, which includes the provisions of 
38 C.F.R. §§ 3.307, 3.309(a), 3.310 
(2004), and be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2004).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	M. VAVRINA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




